Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the items marked “A” consist of parts of machine tools similar in all material respects to those the subject of Abstract 67391, the claim at 15 percent under paragraph 372, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), was sustained. The items marked “B,” stipulated to consist of parts of jig-boring machine tools the same as those the subject of Abstract 61048, were held dutiable at 15 percent under said paragraph 372, as modified by the trade agreement with Switzerland (T.D. 48093), and said T.D. 51802, as claimed.